 In the Matter Of VIRGINIA GEAR AND MACHINE CORPORATION, EM-PLOYERandUNITED STEEL WORKERS OF AMERICA, CIO, PETITIONERCase No. S-RC-385.Decided January 11, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before H. RaymondCluster, hearing officer.The hearing officer's rulings made at thehearing are free from prej udical error and are hereby affirmed.-Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case, the Board finds1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties are in general agreement that the appropriate unitshould consist of all production and maintenance employees at theEmployer's Lynchburg, Virginia, plant, excluding guards, officials,office clerical employees, and all supervisors within the meaning ofthe Act.However, they disagree as to the inclusion of the inspector,the shipping clerk, the electrical assembler trainee-leader, and theforeman of the electrical assembly department.Inspector.-Thisemployee is the only inspector in the plant andreceives approximately the same rate of pay as the machine opera-tors whose work he inspects.He checks the work coming off the'The Employer'smotion to dismiss this proceeding because the CIO is not in compliancewith Section 9 (f), (g), and(h) of the Act,is hereby denied for the reasons set forth inNorthern Virginia Broadcasters,Inc. et al.,75 NLRB 11.88 NLRB No. 26.58 VIRGINIA GEAR AND MACHINE CORPORATION59machines for the sole purpose of determining whether it conforms tothe blueprints and specifications and reports any irregularities to theforeman.He has no authority to make any recommendations regard-ing the status of the machine operators and his opinion as to whetherthe defective work is caused by the machine or its operator is notsought.We have previously held that,absent authority to make recom-mendations regarding the status of employees,the duty of reportingdefective work is insufficient to confer upon a particular individualsupervisory or managerial status.2Under these circumstances, wefind that the inspector is not a supervisor within the meaning of theAct.Because his interests together with his duties and workingconditions are closely allied to those of the production and mainte-nance employees,we shall include the inspector in-the unit hereinafterfound appropriate.Electrical assembler trainee-leader.-Thisemployee is an experi-enced assembler who helps and instructs the trainees in their work.He answers to the best of his ability any questions which arise regard-ing construction.He does not direct the trainees in the performanceof their work, but merely instructs them as to the general mannerin which the work is to be accomplished.The record discloses thathe has no authority to recommend change in status for any otheremployee.We find that the electrical assembler trainee-leader isnot a supervisor within the meaning of the Act.Accordingly, weshall include him in the unit.Foreman-electrical assembly.--Thisindividual is in charge ofthe electrical assembly department.His duties include planning,assigning, and diziecting the work of his department.Although theEmployer urges that lie has no authority to hire, discharge, discipline,or transfer employees, or effectively recommend such action, he isresponsible directly to the plant superintendent for the operationsof his department; moreover, the plant manager testified that thisindividual who is listed as a foreman is the supervisor of the depart-ment.From the foregoing it is clear that the foreman of electrical as-sembly responsibly directs the employees in his department.We be-lieve, therefore, that the foreman of electrical assembly is a super-visor within the meaning of the Act; accordingly,we shall excludehim from the unit of production and maintenance employees.Shipping clerk.-Theshipping clerk is located in the plant at theend of the assembly line.He prepares the bills of lading and handlesthe shipping details.As the office is separated from the shop, he2Wm. P. McDonald Corporation,83 NLRB 427. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas little contact with the office clerical employees.We find that theshipping clerk is a factory clerical employee and shall, accordingly,include him in the appropriate unit.We find that all production and maintenance employees at theLynchburg, Virginia, plant of the Employer, including inspectors,electrical assembler trainee-leader, and shipping clerk, but excludingguards, official office clerical employees, the foreman of electrical as-sembly, and all other supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.5.The Petitioner has requested that those employees who workedthe second shift prior to its discontinuance on August 4, 1949, be al-lowed to vote in any election directed by the Beard in this matter.The Petitioner contends that these 17 men are eligible to vote becausethey were only temporarily laid off.On the other hand the Employercontends that such individuals should not be permitted to vote becausethey were. permanently discharged when the second shift was dis-continued and are no longer employees of the Employer.We are advised that each of these 17 individuals is the subject ofunfair labor practice charges filed by the Petitioner against theEmployer in Case No. 5-CA-236, alleging violations of Section 8 (a)(1) and (3) of the Act.' Under the circumstances, we shall not at thistime make a determination of their eligibility based on prospects of re-employment, but shall allow the individuals named in the chargesto participate in the election by casting separate challenged ballotsin accordance with Board practice.4However, their ballots will besegregated and will not be counted unless determinative of the resultsof the election. In the latter event, the final disposition of this casewill await the outcome of the unfair labor practice proceedings whichare still under consideration.By allowing these persons to vote weare not to be taken as having passed in any way on the legality orillegality of their discharges.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collectivebargainingwith the Employer,an election bysecret ballot shall be conducted as early as possible,but not later than30 days from the date of this Direction,under the direction and super-OAS the Petitioner has filed a waiver of its right to file objections to theelection basedupon matterscontained in the charges, we shall direct an immediateelection.*The NashvilleCorporation,77 NLRB 145;StokelyFoods,Inc.,78 NLRB 842. Itappears fromthe record that 3 of the 17 individuals involvedhave since been rehired.Ballots cast by any suchindividualswho have beenrehired prior to the payroll eligibilitydate will not be subject to challenge on this ground. VIRGINIA GEAR AND MACHINE' CORPORATION61vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including the persons alleged to havebeen discriminated against in the unfair labor practice charges filedin Case No. 5-CA-236,5 and including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by United Steel Workers of America, CIO.5As indicated in paragraph numbered5, supra,these persons willobe permitted to votechallenged ballots.